+ DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5-8, 9, 10, 12,13,14-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 lines 1-2, calls for “a pair of spaced apart support arms”; claim 1 line 3, calls for “one or more moveable support arms”; it is unclear if and how they are related.
Claim 5 line 2 calls for “a plurality of disk cutters”; claim 1 line 5 calls for “a disk cutter”; it is unclear if and how they are related.
Claim 8 line 2, “the gap” lacks clear antecedent basis.
Claim 9 line 2 calls for “at least one disk cutter”; claim 1 line 5 calls for “a disk cutter”; it is unclear if and how they are related.
Claim 10 is similarly rejected as claim 9 above.

Claim 13 is a duplication of claim 12 and should be deleted.
Claim 14 line 2 calls for “the cutting element”; claim 1 line 7 calls for “one or more cutting elements”; it is unclear if and how they are related.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation cemented carbide, and the claim also recites tungsten carbide which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is confusing because it is unclear whether the phrase within the parentheses is part of the claim or not.
Claim 14 calls for “diamond like material”; the word “like” renders the claim indefinite since one cannot determine the metes and bounds of such limitation.
Claim 15 line 2 calls for “polycrystalline diamond compact”; claim 14 calls for “diamond”; it is unclear if and how they are related.
Claim 16 lines 1-2, “each tool holder” lacks clear antecedent basis.
Claim 18 line 2 calls for “a secondary wedge tool”; it is unclear how such limitation relates to the elements of the longwall mining system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Richards (US 428951).
Richards discloses a cutting assembly for a rock excavation machine comprising:
a base unit (A),
one or more moveable support arms (J,K) extending from the base unit, a drive spindle (Q) rotatably mounted to the or each moveable support arm, a disk cutter (R,R) fixed about the drive spindle such that rotation of the drive spindle causes a corresponding rotation of the disk cutter,
the disk cutter comprising a cutter body and one or more cutting elements (V’) arranged peripherally around the cutter body,


Re claim 2, in which a pair of spaced apart support arms is provided (J,K).
Re claim 3, in which the or each support arm is moveable between a first operative position and a second operative position, in each of the first and second cutting orientations, according to the depth of cut required (see page 1,2).
Re claim 5,  in which a plurality of disk cutters (R,R) are arranged on the drive spindle.
Re claim 6, in which the plurality of disk cutters are regularly spaced apart along the length of the drive spindle (see Figs. 1,2).
Re claim 9, in which at least one disk cutter is mounted perpendicularly about the drive spindle (see Figs. 1,2).
Claim(s) 1, 3,5,6,9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Valantin (US 3596997).
Valantin discloses a cutting assembly for a rock excavation machine comprising:
a base unit (7),
one or more moveable support arms (6,12,13) extending from the base unit, a drive spindle (5) rotatably mounted to the or each moveable support arm, a disk cutter (2,3) fixed about the drive spindle such that rotation of the drive spindle causes a corresponding rotation of the disk cutter,


wherein the or each support arm is configured to be moveable into first and second cutting orientations, in which in the first cutting orientation the drive spindle is horizontal and in which in the second cutting orientation the drive spindle is vertical (see Figs. 6,4; col. 3 lines 50+).
Re claim 3, in which the or each support arm is moveable between a first operative position and a second operative position, in each of the first and second cutting orientations, according to the depth of cut required (see col. 3).
Re claim 5, a plurality of disk cutters (2,3) are arranged on the drive spindle.
Re claim 6, in which the plurality of disk cutters are regularly spaced apart along the length of the drive spindle (see Figs. 10,13-15).
Re claim 9, in which at least one disk cutter is mounted perpendicularly about the drive spindle (see Figs. 10,13-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7,8,11-13,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards ‘951 or Valantin ‘997 in view of Examiner Taking Official Notice.
Re claim 7, Richards and Valantin both disclose the invention substantially as claimed.  However, they both are silent about the plurality of disk cutters are spaced apart by a gap measuring between 10 cm and 50 cm.  The examiner takes official notice that the spacing between plurality of disk cutters are based design parameters such a soil/rock consistency, density and the like.  Therefore it would have been considered obvious to one of ordinary skill in the art to modify either Richards or Valantin to have the plurality of disk cutters spaced apart by a gap measuring between 10 cm and 50 cm since such a modification would be based on the strength of the soil/rock and/or the consistency of soil/rock.
Re claim 8, Richards and Valantin both disclose the invention substantially as claimed.  However, they both are silent about the gap between adjacent disk cutters is adjustable.
The examiner takes official notice that the spacing between plurality of disk cutters are adjustable based design parameters such as cutting depth.  Therefore it would have been considered obvious to one of ordinary skill in the art to modify either Richards or Valantin to have the gap between the plurality of disk cutters adjustable since such a modification would be based on the desired cutting depth.
Re claims 11-13, Richards and Valantin are both silent about including tool holders for the cutting elements and whether they are spaced regularly/irregularly around the cutter body.  The examiner takes official notice that it is well known and old to have tool 
Re claims 14-16, Richards and Valantin are both silent about the cutting element comprises a hard material such as a PCD diamond and to include tool holders having a leading face and a trailing face, each cutting element being seated in the leading face of the tool holder, facing the direction of rotation. The examiner takes official notice that it is well known and old to have cutting elements comprise a hard material such as a PCD diamond and to include tool holders having a leading face and a trailing face, each cutting element being seated in the leading face of the tool holder, facing the direction of rotation. It would have been considered obvious to one of ordinary skill in the art to modify either Richards or Valantin to have the cutting elements comprise a hard material such as a PCD diamond and to include tool holders having a leading face and a trailing face, each cutting element being seated in the leading face of the tool holder, facing the direction of rotation since such a modification provides the cutting element with the desired hardness to cut the particular soil/rock and to facilitate the ease in replacing cutting element.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Barnthaler et al. (US 4711502).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Millward (US 773882).
Richards disclose the invention substantially as claimed.  However, Richards is silent 
about at least one disk cutter is mounted non-perpendicularly about the drive spindle.
Millward teaches at least one disk cutter is mounted non-perpendicularly about the drive spindle (see Figs. 1,3).  It would have been considered obvious to one of ordinary skill in the art to modify Richards to have at least one disk cutter mounted non-perpendicularly about the drive spindle as taught by Millward since such a modification would provide the desired cut.
Claim 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valantin ‘997 in view of Pentith et al. (US 4838614).

Re claim 18, it would have been considered obvious to one of ordinary skill in the art to further modify Valantin (as modified above) to include a secondary wedge tool since such a tool aids the workers to remove the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
2/13/2021